Name: Commission Regulation (EEC) No 456/93 of 26 February 1993 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 2. 93 Official Journal of the European Communities No L 49/53 COMMISSION REGULATION (EEC) No 456/93 of 26 February 1993 fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3858/92 (3), as amended by Regulation (EEC) No 1 37/93 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3858/92 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 March 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10. 1989, p. 1 . (2) OJ No L 42, 19. 2. 1993, p. 1 . (3) OJ No L 390, 31 . 12. 1992, p . 76. (4) OJ No L 19, 28. 1 . 1993, p. 9 . No L 49/54 Official Journal of the European Communities 27. 2. 93 ANNEX to the Commission Regulation of 26 February 1993 fixing the import levies on frozen sheepmeat and goatmeat (*) (2) (ECU/100 kg) CN code Week No 9 Week No 10 Week No 11 Week No 12 Week No 13 from 1 to from 8 to from 15 to from 22 to from 29 March 7 March 1993 14 March 1993 21 March 1993 28 March 1993 to 4 April 1993 0204 30 00 176,023 177,478 178,205 178,205 177,478 0204 41 00 176,023 177,478 178,205 178,205 177,478 0204 42 10 123,216 124,235 124,744 124,744 124,235 0204 42 30 193,625 195,226 196,026 196,026 195,226 0204 42 50 228,830 230,721 231,667 231,667 230,721 0204 42 90 228,830 230,721 231,667 231,667 230,721 0204 43 10 320,362 323,010 324,333 324,333 323,010 0204 43 90 320,362 323,010 324,333 324,333 323,010 0204 50 51 176,023 177,478 178,205 178,205 177,478 0204 50 53 123,216 124,235 124,744 124,744 124,235 0204 50 55 193,625 195,226 196,026 196,026 195,226 0204 50 59 228,830 230,721 231,667 231,667 230,721 0204 50 71 228,830 230,721 231,667 231,667 230,721 0204 50 79 320,362 323,010 324,333 324,333 323,010 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.